Citation Nr: 1047071	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to September 
1996.  This is a contested claim.  The current appellant is the 
Veteran's ex-wife on behalf of their minor daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued by the RO denying the 
appellant's claim for apportionment of the Veteran's disability 
benefits.

In March 2009, the Board remanded this case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the RO awarded the Veteran service 
connection for asthma and tinnitus and assigned 10 percent 
disability ratings, respectively, effective from September 9, 
1996.  In a December 1998 rating decision, the RO increased the 
Veteran's asthma disability rating to 30 percent, effective April 
22, 1997.  In August 2000, the Veteran submitted a completed 
Declaration of Status of Dependents (VA Form 21-686c).  He 
declared that he had two dependents, his wife and child for 
purposes of calculating the amount of his disability 
compensation.  In a November 2000 letter, the RO informed the 
Veteran that additional benefits were provided for his wife and 
child and that his VA compensation benefits would now include an 
additional amount for his spouse and child.

The Veteran and the appellant were divorced on April [redacted], 2005.  
Consequently, she was removed from his VA disability benefit 
compensation calculation effective May 1, 2005.  However, the 
Veteran continued to receive VA disability benefit compensation 
that included an additional amount for his child.

Effective July 26, 2010, the Veteran's new wife was added as a 
dependent once again giving the Veteran two dependents.

The appellant essentially contends that apportionment of the 
Veteran's VA disability compensation benefits on the behalf of 
his minor child is necessary because he is not providing 
consistent support in compliance with a court order issued in 
Missouri.  Unfortunately, neither party has provided objective 
evidence of support or non-support, including any legal finding 
that the Veteran is or is not supporting his minor daughter.  It 
would be to the Veteran's benefit, concerning this claim to 
provide some evidence that he is timely providing support as it 
appears that he is getting VA benefits for that daughter.

The Veteran objected to the appellant's apportionment request.  
In a June 2006 statement, the Veteran's listed monthly expenses 
totaled $3,514.00 (including the court ordered support).  
Comparatively, his listed monthly income totaled $1,021.00. 

In its March 2009 decision, the Board found that additional 
development was necessary and instructed the RO to obtain updated 
financial records from the parties and a complete history of the 
Veteran's support payment from May 2005 to the present.  In 
addition, the RO was to provide an accounting of what additional 
money is paid each month for the addition of a dependent on the 
Veteran's compensation award. 

The Board notes that in July 2010, the appellant also submitted 
copies of her tax return summaries, health insurance information 
and employment information.  

While in its March 2009 remand the Board specifically instructed 
the RO to obtain a complete history of the Veteran's support 
payment from May 2005 to the present and an accounting of what 
additional money is paid each month for the addition of a 
dependent on the Veteran's compensation award, there is no 
indication in the claims folder that either of these actions 
occurred.

A remand by the Board "confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the matter on appeal must be remanded for full compliance 
with the March 2009 Board remand. 

Additionally, the Board notes that while the RO provided the 
Veteran and Appellant with a Financial Status Report (VA Form 20-
5655), neither party submitted this information.  Without the 
financial status of each party known, there is not sufficient 
information to support an equitable decision as to the 
appellant's apportionment claim.  Therefore, the RO should again 
provide the parties with a Financial Status Report (VA Form 20-
5655).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant and the Veteran should be 
afforded the opportunity to provide updated 
information regarding the current status of 
his support of the minor child including 
financial information documenting his 
payments made therein.  To the extent 
possible, he is requested to provide copies 
of cancelled checks or other evidence 
confirming regular payment of benefits and 
the amounts.  As noted, right now it 
appears that he is being paid for the 
dependant daughter, and it is alleged that 
he is not providing support.  Both parties 
are requested to submit evidence on support 
of their contentions.

2.  The appellant and the Veteran should be 
provided with a Financial Status Report (VA 
Form 20-5655) and afforded the opportunity 
to provide pertinent income and expense 
date, employment information, medical 
expense information and other relevant 
financial information.

3.  The RO should indicate for the record 
the amount of excess compensation paid each 
month for the addition of a dependent over 
and above the amount paid to a veteran with 
the 40 percent rating since the date of the 
divorce.

4.  Then, the RO/AMC should readjudciate 
the appellant's claim for a monthly 
apportionment of the Veteran's VA 
disability compensation benefits.  The 
readjudication must follow the special 
procedural regulations regarding contested 
claims, set forth in 38 C.F.R. §§ 19.100 - 
19.102 (2010).  If the decision remains 
adverse to the appellant, both the 
appellant and the Veteran should be 
furnished with a SSOC that contains notice 
of all relevant actions taken on the claim 
since the September 2010 Supplemental 
Statement of the Case.  Each party should 
be afforded an appropriate period of time 
for response. If there is a response, 
contested claims provisions for handling 
such response should be undertaken. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


